  Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 1 of 35 PageID 199



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

THOMAS L. TAYLOR III,                       §
                                            §
                            Plaintiff,      §
                                            § Civil Action No. 3:19-CV-2602-D
VS.                                         §
                                            §
SCHEEF & STONE, LLP, et al.,                §
                                            §
                            Defendants.     §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this action by Thomas L. Taylor III (“Taylor”), the court-appointed temporary

receiver, asserting claims against defendants Scheef & Stone, LLP, Roger Crabb, and Mitch

Little (collectively, “Scheef & Stone”) for negligence and gross negligence, aiding, abetting,

or participating in breaches of fiduciary duties, aiding, abetting, or participating in the

fraudulent scheme of Christopher A. Faulkner (“Faulkner”), and fraudulent conveyances,

Scheef & Stone moves to dismiss under Fed. R. Civ. P. 12(b)(6) and 9(b). For the reasons

that follow, the court grants the motion in part and denies it in part and grants Taylor leave

to replead.

                                              I

       In June 2016 the Securities and Exchange Commission (“SEC”) filed a civil

enforcement action against Faulkner and others, alleging that Faulkner and his codefendants

orchestrated a massive fraudulent scheme through the offer and sale of oil and gas related
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 2 of 35 PageID 200



securities to public investors.1 The court appointed Taylor as temporary receiver for the

estates of Faulkner, Breitling Energy Corporation (“BECC”), Breitling Oil & Gas

Corporation (“BOG”), Breitling Royalties Corporation (“BRC”), Crude Energy, LLC, and

Crude Royalties, LLC, among others (collectively, the “Breitling Entities” or “Breitling”).

Between 2011 and 2016, Faulkner, as Chief Executive Officer and controlling shareholder,

used the Breitling Entities to swindle investors out of millions of dollars and misappropriate

approximately $32.8 million of the Breitling Entities’ funds through the receipt of transfers

and the payment of personal expenses from company bank and credit card accounts.

       Scheef & Stone acted as the Breitling Entities’ primary outside counsel between April

2010 and the end of 2015 and assisted the Breitling Entities with state and federal securities

laws compliance. Despite “a steady drum beat of state securities regulatory inquiries and

‘cease and desist’ orders and almost non-stop investor claims of fraud” against the Breitling

Entities, Scheef & Stone continued to work on “virtually all of the Breitling Entities’ Reg D

private placement offerings”2 and continued “counseling Breitling with respect to federal and


       1
        The court recounts the background facts favorably to Taylor as the nonmovant. In
deciding a Rule 12(b)(6) motion to dismiss, “[t]he ‘court accepts all well-pleaded facts as
true, viewing them in the light most favorable to the plaintiff.’” In re Katrina Canal
Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby Constr. Co. v.
Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004) (addressing Rule 12(b)(6)
standard)).
       2
        “Regulation D,” occasionally referred to as “Reg D,” “exempts an issuer who offers
and sells restricted securities without general solicitation to a limited number of investors,
as long as those investors are sophisticated enough to understand the merits and risks of the
offering, and certain information is furnished to the investors.” SEC v. Rose, 2007 WL
7117887, at *5 (S.D. Tex. Mar. 23, 2007) (citing Rule 506 of Regulation D, 17 C.F.R. §

                                            -2-
     Case 3:19-cv-02602-D Document 21 Filed 07/31/20            Page 3 of 35 PageID 201



state securities laws[.]” Am. Compl. 3. Scheef & Stone allegedly “facilitate[d] the offer and

sale to investors of unregistered securities” and “protect[ed] the Breitling Entities from

investor claims and regulatory scrutiny [to] keep Breitling in business selling its illicit and

illegal securities.”   Id. at 2.   According to the first amended complaint (“amended

complaint”), Scheef & Stone was “aware that the Breitling Entities were operating a

securities sales ‘boiler room’ operation and using unlicensed sales personnel—some with

prior documented regulatory violations—to engage in ‘general solicitation’ of investors via

Breitling’s Website, internet advertising,” and “cold calls.” Id. Scheef & Stone also

allegedly created a “bonus” program that resulted in an excess of $100 million in securities

sold by unlicensed Breitling sales staff who received commissions they were not lawfully

entitled to receive. And although Scheef & Stone was aware of “the pendency of a major

enforcement investigation by the SEC and numerous other regulatory inquiries,” Scheef &

Stone did not advise the Breitling Entities to disclose the pending investigation to investors

and never advised the Breitling Entities to cease offering unregistered securities despite its

knowledge that their general solicitation of investors barred the “Reg D” exemption. Id. at

5.

        Taylor filed the instant lawsuit against Scheef & Stone, asserting the following claims:

negligence and gross negligence; aiding, abetting, or participating in breaches of fiduciary




230.506).

                                              -3-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 4 of 35 PageID 202



duties;3 aiding, abetting, or participating in Faulkner’s fraudulent scheme; and fraudulent

conveyances. Scheef & Stone moves to dismiss under Rules 12(b)(6) and 9(b). Taylor

opposes the motion.

                                               II

       Under Rule 12(b)(6), the court evaluates the pleadings by “accept[ing] ‘all

well-pleaded facts as true, viewing them in the light most favorable to the plaintiff[s].’” In

re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby

Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). To survive a

motion to dismiss, Taylor must allege enough facts “to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant[s] [are] liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 555 (“Factual allegations must be enough

to raise a right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has



       3
        Taylor labels “Count II” as “Breach of Fiduciary Duties” in the table of contents of
his amended complaint, but the body of the amended complaint describes “Count II” as
“Participation in Breach of Fiduciary Duties.” Am. Compl. 50. Because Taylor does not
appear to assert a direct breach of fiduciary duty claim, the court addresses this claim as one
for participation in a breach of fiduciary duty.

                                             -4-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20             Page 5 of 35 PageID 203



alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679 (quoting Rule 8(a)(2)). Furthermore, under Rule 8(a)(2), a pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Although “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’” it demands more than “labels and conclusions.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555). And “a formulaic recitation of the elements of a cause

of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

                                             III

       The court begins with Scheef & Stone’s contention that Taylor’s negligence and gross

negligence claims are time-barred.

                                             A

       Limitations is an affirmative defense. See Rule 8(c)(1). To obtain a Rule 12(b)(6)

dismissal based on an affirmative defense, the “successful affirmative defense [must]

appear[] clearly on the face of the pleadings.” Cochran v. Astrue, 2011 WL 5604024, at *1

(N.D. Tex. Nov. 17, 2011) (Fitzwater, C.J.) (alterations added) (quoting Clark v. Amoco

Prod. Co., 794 F.2d 967, 970 (5th Cir. 1986)). In other words, Scheef & Stone is not entitled

to dismissal under Rule 12(b)(6) unless Taylor has “pleaded [him]self out of court by

admitting to all of the elements of the defense.” Id. (quoting Sivertson v. Clinton, 2011 WL

4100958, at *3 (N.D. Tex. Sept. 14, 2011) (Fitzwater, C.J.)).4


       4
       In light of the standard that applies when deciding whether Scheef & Stone is entitled
to dismissal based on its limitations defense, the court’s decision infra at § III(C) not to

                                            -5-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 6 of 35 PageID 204



       Under Texas law, the statute of limitations for negligence actions is two years. See

Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (West 2017). The “limitations period begins

to run when ‘the claimant discovers or should have discovered through the exercise of

reasonable care and diligence the facts establishing the elements of his cause of action.’”

Janvey ex rel. Sharp Capital, Inc. v. Thompson & Knight LLP, 2003 WL 21640573, at *2

(N.D. Tex. July 8, 2003) (Lynn, J.) (quoting FDIC v. Shrader & York, 991 F.2d 216, 221 (5th

Cir. 1993)). But if, as in a claim brought by a receiver, a wrongdoing corporate officer’s

knowledge of the facts giving rise to the negligence claim is imputed to the corporation, the

claim accrues when the officer acquires such knowledge. See, e.g., id. at *3 (“[T]o hold that

[the receiver’s] claim[] . . . [is] barred by the statute of limitations, the Court would have to

hold (1) that [the officer] discovered . . . the facts giving rise to these claims; (2) that [the

officer’s] knowledge is imputed to [the corporation]; and (3) that certain exceptions . . . do

not apply.”).

                                               B

       Relying on FDIC v. Ernst & Young, 967 F.2d 166, 170-71 (5th Cir. 1992), Scheef &

Stone contends that Faulkner’s knowledge should be imputed to the Breitling Entities

because Taylor’s allegations demonstrate that Faulkner conducted a fraud on behalf of the

corporation by raising approximately $150 million in gross proceeds, only a portion of which

benefited him personally.      And because Taylor’s “last specific factual allegation of


impute Faulkner’s knowledge to the Breitling Entities is not inconsistent with any other
conclusion reached in today’s decision.

                                              -6-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 7 of 35 PageID 205



negligence—the alleged disregard of notice of a lawsuit against Breitling—is dated June

2015,” Scheef & Stone asserts that the two-year statute of limitations for Taylor’s negligence

claims had already expired by June 2017, before the court’s August 2017 and September

2017 orders tolling any applicable statute of limitations. Ds. Br. 12.

                                               C

       As the court concluded in Taylor v. Rothstein Kass & Co., 2020 WL 554583 (N.D.

Tex. Feb. 4, 2020) (Fitzwater, J.), Scheef & Stone “is not entitled to dismissal based on the

statute of limitations because it is not clear from the face of the pleadings that Faulkner’s

knowledge should be imputed to the Breitling Entities.” Id. at *3. Although “the general

rule [is] that courts are to impute an officer/director’s knowledge to the corporation” so long

as “the officer/director is acting on the corporation’s behalf[,] . . . there is an exception to

imputation.” Askanase v. Fatjo, 130 F.3d 657, 666 (5th Cir. 1997) (citing Ernst & Young,

967 F.2d at 171). Where a “plaintiff can show that the officer/director was acting adversely

to the corporation and entirely for his own or another’s purpose, the[] limitations will be

tolled.” Id. (emphasis added) (citing Shrader & York, 991 F.2d at 223-24). Courts have

refused to impute the knowledge of principals to controlled entities where the officers

“allegedly filled their own pockets while fraudulently extending the life of the institution

they continued to milk” and where they “systematically looted [the company] of its most

profitable and least risky businesses as well as millions of dollars in income[.]” Askanase

v. Fatjo, 828 F. Supp. 465, 471 (S.D. Tex. 1993) (citing Schacht v. Brown, 711 F.2d 1343,

1347-48 (7th Cir. 1983)) (denying motion to dismiss where plaintiffs pleaded that principal

                                             -7-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 8 of 35 PageID 206



looted company to the point of insolvency).

       Here, Taylor explicitly alleges that “Faulkner caused the Breitling Entities to

fraudulently sell tens of millions of dollars’ worth of securities to investors” and that he

“diverted and distributed substantial sums to himself for his own personal benefit and in

support of his lavish lifestyle.” Am. Compl. 47. Because Taylor has pleaded a factual

scenario that may give rise to an exception to imputation, “dismissal at this juncture would

be improper, as it cannot be said that Plaintiffs could prove no set of facts entitling them to

relief.” Askanase, 828 F. Supp. at 471. Moreover, because it “is a factual issue” whether

Faulkner acted on behalf of, or against, the Breitling Entities such that his knowledge should

be imputed to them, this question may be better decided in the context of a summary

judgment motion. See FDIC v. Nathan, 804 F. Supp. 888, 894-95 (S.D. Tex. 1992) (noting

that question whether principal was “acting for or against the [company] [was] a factual

issue,” and suggesting such questions are properly resolved “on summary judgment.”); see

also Reneker v. Offill, 2012 WL 2158733, at *10 (N.D. Tex. June 14, 2012) (Fitzwater, C.J.)

(deciding matter of imputation in legal malpractice action at summary judgment stage).

       The court therefore declines to dismiss Taylor’s negligence and gross negligence

claims on the basis that they are time-barred.

                                              IV

       The court turns next to Scheef & Stone’s assertion that Taylor’s professional

negligence claims must be dismissed for failure to plausibly plead a breach of Scheef &

Stone’s duties, and to plausibly plead causation.

                                             -8-
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 9 of 35 PageID 207



                                              A

       “Attorneys owe their clients the duty to act with ordinary care—i.e., in a manner

consistent with the standard of care that would be expected to be exercised by a reasonably

prudent attorney.” Beck v. L. Offs. of Edwin J. (Ted) Terry, Jr., P.C., 284 S.W.3d 416, 426

(Tex. App. 2009, no pet.) (citing Cosgrove v. Grimes, 774 S.W.2d 662, 664 (Tex. 1989)).

Complaints that an attorney failed to meet this duty of ordinary care sound in negligence.

See, e.g., Cosgrove, 774 S.W.2d at 664 (“An attorney malpractice action in Texas is based

on negligence.”). A plaintiff asserting a claim for professional negligence5 must prove “that

(1) the attorney owed the plaintiff a duty, (2) the attorney breached that duty, (3) the breach

proximately caused the plaintiff’s injuries, and (4) damages occurred.” Peeler v. Hughes &

Luce, 909 S.W.2d 494, 496 (Tex. 1995). “The standard is an objective exercise of

professional judgment, not the subjective belief that his acts are in good faith.” Cosgrove,

774 S.W.2d at 665. “If an attorney makes a decision which a reasonably prudent attorney

could make in the same or similar circumstance, it is not an act of negligence even if the

result is undesirable.” Id.

       To establish proximate cause, a plaintiff must prove both cause in fact and

foreseeability. Hall v. Stephenson, 919 S.W.2d 454, 466 (Tex. App. 1996, pet. denied)

(citing Union Pump Co. v. Allbritton, 898 S.W.2d 773, 775 (Tex. 1995)). “Cause in fact


       5
        Courts have “use[d] ‘legal malpractice’ and ‘professional negligence’
interchangeably to refer to claims arising from an attorney’s allegedly inadequate legal
representation, although ‘professional negligence’ might be a more precise term.” Beck, 284
S.W.3d at 427 n.10.

                                             -9-
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 10 of 35 PageID 208



means that the defendant’s act or omission was a substantial factor in bringing about the

injury that would not otherwise have occurred.” Id. (citing Prudential Ins. Co. v. Jefferson

Assocs. Ltd., 896 S.W.2d 156, 161 (Tex. 1995)). In other words, the “cause-in-fact standard

requires not only that the act or omission be a substantial factor but also that it be a but-for

cause of the injury or occurrence.” Rogers v. Zanetti, 518 S.W.3d 394, 403 (Tex. 2017).

“Foreseeability means that the actor should have anticipated the dangers that his negligent

act created for others. [It] does not require that the actor anticipate the precise consequences

of his actions.” Hall, 919 S.W.2d at 466 (citing Travis v. City of Mesquite, 830 S.W.2d 94,

98 (Tex. 1992)). “These elements cannot be satisfied by mere conjecture, guess, or

speculation.” Bd. of Trs. of Fire & Police Retiree Health Fund v. Towers, Perrin, Forster

& Crosby, Inc., 191 S.W.3d 185, 190 (Tex. App. 2005, no pet.) (quoting IHS Cedars

Treatment Ctr. of Desoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798-99 (Tex. 2004)).

                                               B

       Scheef & Stone contends that Taylor has failed to plausibly plead that Scheef &

Stone’s alleged failure to adequately advise the Breitling Entities regarding their illegal

activities was either a breach of its duties or the proximate cause of the Breitling Entities’

damages. Scheef & Stone asserts that “nowhere in the First Amended Complaint does

[Taylor] allege that Breitling was unaware of the fraudulent and illegal nature of its

activities,” “[n]or does [Taylor] allege that, if Scheef & Stone had provided different legal

advice, Breitling would have heeded that advice and thereby somehow avoided suffering

damages.” Ds. Br. 17. Scheef & Stone posits that, absent these assertions, Taylor’s

                                             - 10 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 11 of 35 PageID 209



allegations are “mere speculation that different legal advice would have resulted in different

client behavior,” which “is insufficient to plead causation.” Id.

       Taylor responds that Scheef & Stone “conflate[s] the innocent Breitling [E]ntities,

who were Defendants’ clients,” “with Faulkner, who was not,” and that Scheef & Stone’s

causation arguments are “a thinly disguised attempt to backdoor an in pari delicto defense

by improperly imputing Faulkner’s . . . knowledge, intent and conduct to the Breitling

[E]ntities.” P. Resp. 17. Regarding his professional negligence claim, Taylor specifically

asserts that Scheef & Stone breached its duties to the Breitling Entities by creating a bonus

program that assisted Faulkner in using unlicensed securities sales staff to sell unregistered

securities; advising Faulkner that his Internet-based securities sales tactics did not constitute

“general solicitation”; failing to urge Faulkner to disclose investor fraud claims; lying to

regulators, and “acquiesc[ing] in Faulkner’s lies to and withholding of relevant documents

from regulators[.]” P. Resp. 18. Relying on Official Stanford Investors Committee v.

Greenberg Traurig, LLP, 2014 WL 12572881, at *6 (N.D. Tex. Dec. 17, 2014) (Godbey, J.),

and Janvey v. Proskauer Rose LLP, 2015 WL 11121540, at *6 (N.D. Tex. June 23, 2015)

(Godbey, J.), Taylor maintains that “[s]uch allegations are sufficient to state a claim for

professional negligence by lawyers who were duty-bound to ensure that their corporate

clients were not being manipulated by management into violating the law and committing

fraud,” and that he need not plead that the Breitling Entities “would have heeded [better

legal] advice and ceased [their] illicit conduct” because such arguments would cause “the

Court to speculate as to causation[.]” P. Resp. 18, 19. Nevertheless, Taylor contends “[i]t

                                             - 11 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 12 of 35 PageID 210



is certainly plausible that, had Defendants not set up the disguised commission structure,”

or “had Defendants advised Faulkner to cease his Internet-based sales strategy using ‘general

solicitation,’ then Faulkner would not have been able to sell his fraudulent securities in the

volume that he did, such that the damages to the entities would have been lessened.” Id. at

20. Taylor requests “that the Court take judicial notice of the Answers filed by some of the

Breitling [E]ntities and their principals in the SEC [civil enforcement] [a]ction,” in which

certain defendants “asserted ‘advice of counsel’ (presumably from [Scheef & Stone)] . . . as

an affirmative defense to the SEC’s claims against them.” Id. at 19.

                                               C

       The court concludes that Taylor’s amended complaint fails to plead sufficient facts

to support a claim that Scheef & Stone’s failure to notify the Breitling Entities of the

illegality of their conduct, or Scheef & Stone’s alleged assistance in the illegal conduct,

constituted a breach of its duties to the Breitling Entities or otherwise proximately caused

their damages. As a preliminary matter, to the extent Taylor predicates a breach of duties

claim on Scheef & Stone’s duty to reveal its clients illegal activities, i.e., its duty to “blow

the whistle,” such allegations cannot support Taylor’s negligence claim because this is “a

supposed duty to securities authorities, to investors, or to the public at large, but not to the

[Breitling Entities]” as Scheef & Stone’s clients. Reneker v. Offill (Reneker II), 2009 WL

3365616, at *4 (N.D. Tex. Oct. 20, 2009) (Fitzwater, C.J.).6


       6
        Some courts have held that “professionals such as lawyers and accountants do not
have a duty to ‘blow the whistle’ on their clients.” Calcutti v. SBU, Inc., 273 F.Supp.2d 488,

                                             - 12 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 13 of 35 PageID 211



       Additionally, Taylor’s failure to plead that the Breitling Entities were unaware of the

illegality of their conduct is fatal to his claim. As the court has previously explained, “[i]f

the [Breitling Entities] knew they were committing—indeed, fully intended to

commit—fraud, it is not apparent how [an attorney’s] failure to tell them what they already

knew could be a negligent breach of a lawyer’s duty to the client.” Reneker II, 2009 WL

3365616, at *5 (dismissing negligence claim against attorneys where amended complaint

failed to allege client’s unawareness of nefarious activity and thereby “fail[ed] to allege

sufficient operative facts as to the breach of the duties owed . . . to make the negligence claim

plausible.”). Thus, by failing to allege that the Breitling Entities were “actually unaware”

that their conduct was unlawful, Taylor has failed to plausibly plead a breach of Scheef &

Stone’s duties to its clients.

       Moreover, by failing to allege that the Breitling Entities were unaware of the illegality

of their actions, or that they would have followed competent advice, Taylor has failed to

plead sufficient facts to support a plausible claim that Scheef & Stone caused the Breitling

Entities’ damages. If the client “would have ignored [the attorney’s] advice no matter how

competently provided, the malpractice claim will fail for lack of proximate causation.” Smith



494 (S.D.N.Y. 2003) (collecting cases); see also Abell v. Potomac Ins. Co., 858 F.2d 1104,
1124 (5th Cir. 1988) (“an attorney required to declare publicly his or her legal opinion of a
client’s actions and statements may find it impossible to remain as loyal to the client as legal
ethics properly require.”), vacated on other grounds by Fryar v. Abell, 492 U.S. 914 (1989);
Hays v. Page Perry, LLC, 26 F.Supp.3d 1311, 1318 (N.D. Ga. 2014) (“Plaintiff fails to
identify a single case or statute even intimating that . . . lawyers have a duty to blow the
whistle on their clients to regulators.”)

                                             - 13 -
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 14 of 35 PageID 212



v. O’Donnell, 288 S.W.3d 417, 422 (Tex. 2009). Taylor merely contends in his response that

it is “plausible” that had Scheef & Stone “advised Faulkner to cease” certain questionable

or illegal practices, the damages incurred by the Breitling Entities would have been reduced.

Am. Compl. 20. But because Taylor points to no factual allegations in his amended

complaint that support this proposition, “[i]t is speculative to assume that any change in

[Scheef & Stone’s] actions would have altered the actions of the [Breitling Entities]

themselves.” Reneker II, 2009 WL 3365616, at *6. Thus even if the court assumes

arguendo that Scheef & Stone’s conduct and advice constituted a “conceivable breach” of

its duties to the Breitling Entities, Taylor has failed to plead a plausible right to relief because

he has not alleged that the Breitling Entities were unaware of the illegality of their actions

or that the Breitling Entities would have heeded competent advice. Id. at *5.7


       7
        Taylor relies on Judge Godbey’s decisions in Greenberg Traurig, LLP, 2014 WL
12572881, at *6, and Proskauer Rose LLP, 2015 WL 11121540, at *6, for the proposition
that allegations that a law firm’s “assistance in skirting regulation . . . enabl[ed] the
[Breitling] [E]ntities to conduct their business” are sufficient to raise “a reasonable inference
that [the law firm’s] deficient legal services contributed to the size and scope of the
underlying scheme,” Greenberg Traurig, LLP, 2014 WL 12572881, at *6, and that such
allegations plausibly satisfy the causation prong of a professional negligence claim at the
dismissal stage. The court disagrees that such allegations would be sufficient to plausibly
plead causation in this case. This is because it is entirely possible for “[a] lawyer [to] be
negligent and yet cause no harm,” and where such a “breach of a duty of care does not cause
harm, no valid claim for legal-malpractice exists.” Rogers, 518 S.W.3d at 400. Thus while
an attorney’s assistance in skirting regulations may be a breach of his duties to the client, it
does not necessarily follow—absent sufficient allegations to the contrary—that his assistance
caused harm to the client. If a client knowingly skirts regulation and intentionally engages
in wrongdoing, irrespective of an attorney’s advice, it is not clear how the attorney’s
adequate advice could have avoided or otherwise reduced the harm the client. See Smith, 288
S.W.3d at 422 (“[I]f . . . [Faulkner or the Breitling Entities] would have ignored [Scheef &
Stone’s] advice no matter how competently provided, the malpractice claim will fail for lack

                                               - 14 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 15 of 35 PageID 213



       Furthermore, even if the court were to take judicial notice of certain answers to the

SEC’s complaint in the SEC civil enforcement action, and if it were permissible to accept the

contents for their truth, this would not alter the court’s conclusions. The documents on which

Taylor seeks to rely merely assert that the claims in the SEC’s complaint “are barred, in

whole or in part, based on reliance upon the advice of counsel and other professionals.”

Crude Energy LLC Ans. to SEC Compl. 32. That this affirmative defense was raised by one

of several Breitling Entities and one principal does not support an inference that the Breitling

Entities as a whole were unaware of the illegality of their actions. And their alleged

“reliance upon the advice of counsel” does not refer specifically to Scheef & Stone or

provide any factual allegations from which the court could infer that the Breitling Entities

were unaware of their illegal conduct. For these reasons, the court dismisses Taylor’s

professional negligence claim and declines at this stage to take judicial notice of the

assertions of the affirmative defense. Cf., e.g., Reneker v. Offill, 2010 WL 1541350, at *6

(N.D. Tex. Apr. 19, 2010) (Fitzwater, C.J.) (declining to take judicial notice of securities



of proximate causation.”). For this reason, allegations that a lawyer “assisted” a client’s
illegal action or provided deficient legal advice that contributed to the client’s harm, without
more, are insufficient to satisfy the causation prong professional negligence claim.
        Importantly, the court’s conclusion that Taylor’s allegations are deficient based on the
failure to plead the Breitling Entities’ ignorance to the illegal conduct is separate from any
ruling on imputation. As explained supra at § III(C), the court has not imputed Faulkner’s
knowledge to the Breitling Entities at this stage. Instead, the court looks to Taylor’s pleaded
facts to determine whether there is any right to relief as to his professional negligence claims.
By failing to plead that the Breitling Entities (irrespective of Faulkner) were unaware of the
illegal nature of their conduct, Taylor has failed to plausibly plead the breach and causation
elements of his claim.

                                             - 15 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 16 of 35 PageID 214



fraud judgments to support proposition that law firm clients “willfully” violated the law

because the difference in the proceedings rendered notice “unfair” and a court “cannot accept

the individual factual findings of another case as evidence of the truth of the matter”).

                                              V

       The court now turns to Scheef & Stone’s contention that Taylor’s claims for

participation in tortious conduct violate the Texas anti-fracturing rule.8

                                              A

       “Under Texas law, . . . ‘[w]hether allegations against a lawyer, labeled as breach of

fiduciary duty, fraud, or some other cause of action, are actually claims for professional


       8
        Taylor “concedes that recent developments in Texas law as interpreted by the Fifth
Circuit arguably call into question his common law aiding and abetting fraud claim,” P. Resp.
8-9, and he has since abandoned the claim. The court therefore dismisses any claims
predicated on a theory of “aiding and abetting” tortious conduct. See Rothstein Kass & Co,
2020 WL 554583, at *5 (explaining that Texas law does not recognize aiding and abetting
tortious conduct). Nevertheless, the Supreme Court of Texas does recognize a cause of
action for knowing participation in a breach of a fiduciary duty. See id. at *6 n.4.

              To establish a claim for knowing participation in breach of
              fiduciary duty, a plaintiff must assert: (1) the existence of a
              fiduciary relationship; (2) that the third party knew of the
              fiduciary relationship; and (3) that the third party was aware that
              it was participating in the breach of a fiduciary relationship.

 D’Onofrio v. Vacation Publ’ns, Inc., 888 F.3d 197, 216 (5th Cir. 2018) (quoting Meadows
v. Hartford Life Ins. Co., 492 F.3d 634, 639 (5th Cir. 2007)). Because defendants have not
specifically challenged Taylor’s participation in breaches of fiduciary duties claim in their
brief supporting the motion to dismiss on any basis other than the anti-fracturing rule, the
court declines to dismiss the claim. To the extent Scheef & Stone challenges this claim on
other grounds in its reply brief, the court will not consider arguments first raised in a reply
brief. See, e.g., Conceal City, L.L.C. v. Looper L. Enf’t, LLC, 917 F.Supp.2d 611, 623 (N.D.
Tex. 2013) (Fitzwater, C.J.).

                                            - 16 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 17 of 35 PageID 215



negligence or something else is a question of law to be determined by the court.” Huerta v.

Shein, 498 Fed. Appx. 422, 427 (5th Cir. 2012) (per curiam) (quoting Nabors v. McColl,

2010 WL 255968, at *2 (Tex. App. Jan. 25, 2010, pet. denied) (mem. op.)). Texas courts

apply “[t]he anti-fracturing rule [to] prevent[] plaintiffs from converting what are actually

professional negligence claims against an attorney into other claims such as fraud, breach of

contract, [or] breach of fiduciary duty[.]” Won Pak v. Harris, 313 S.W.3d 454, 457 (Tex.

App. 2010, pet. denied). Although the anti-fracturing rule “does not necessarily foreclose

the simultaneous pursuit of a negligence-based malpractice claim and a separate breach of

fiduciary duty or fraud claim when there is a viable basis for doing so,” the plaintiff “must

do more than merely reassert the same claim for legal malpractice under an alternative label.”

Huerta, 498 Fed. Appx. at 427 (quoting Meullion v. Gladden, 2011 WL 5926676, at *1 (Tex.

App. Nov. 29, 2011, no pet.) (mem.op.)). He “must present a claim that goes beyond what

traditionally has been characterized as legal malpractice.” Id. (quoting Duerr v. Brown, 262

S.W.3d 63, 70 (Tex. App. 2008, no pet.)). In other words, “the pleaded facts [viewed] . . . in

the light most favorable to [Taylor]” must demonstrate that the “precise character of his

[additional] claims” cannot be reduced to mere negligence. Id.

                                              B

       Scheef & Stone contends that Taylor’s “allegations fail to go beyond merely alleging

legal malpractice against Scheef & Stone,” and for this reason, that Taylor’s participation in

breaches of fiduciary duties and fraud claims is an improperly fractured negligence claim.

Ds. Br. 8. Taylor responds that he has made allegations that Scheef & Stone’s “conduct rises

                                            - 17 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 18 of 35 PageID 216



to the level of direct participation in Faulkner’s fraud and breaches of fiduciary duties owed

to the entities,” by, inter alia, counseling and assisting Faulkner to establish a bonus

compensation program that enabled unlicensed securities sales staff to sell securities, filing

fraudulent Regulation D statements with the SEC on Breitling’s behalf, preparing misleading

offering documents, defending the Breitling Entities against investors’ fraud claims, lying

and/or allowing Faulkner to lie to regulators. P. Resp. 10, 4-5. Taylor maintains that because

these allegations may support a claim of negligence or participation in tortious conduct,

Texas’ anti-fracturing rule does not bar his claims.

                                                C

                                                1

       Taylor has “present[ed] a claim that goes beyond what traditionally has been

characterized as . . . [negligence],” and therefore his additional claims for participation in

breaches of fiduciary duties and fraud are not impermissibly fractured professional

negligence claims. Huerta, 498 Fed. Appx. at 427. Taylor alleges that, “Faulkner and the

other directors and officers of the Breitling Entities . . . owed fiduciary duties to the Breitling

Entities” and breached these duties by causing the Breitling Entities “to sell unregistered

securities using unregistered sales reps in violation of securities laws and engage in an illegal

fraudulent scheme that enabled Faulkner to misappropriate millions of dollars from the

Breitling Entities, . . . causing them to incur millions of dollars of increased liabilities,

including without limitation professional and administrative liabilities.” Am. Compl. 50.

Taylor further alleges, inter alia, that Scheef & Stone knew that Faulkner “directed the

                                              - 18 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 19 of 35 PageID 217



Breitling Entities to operate a securities sales ‘boiler room’ . . . using unlicensed sales

personnel—some with prior documented regulation violations—to engage in ‘general

solicitation,’” and that Scheef & Stone created the bonus compensation program to continue

these practices and to permit “sales staff to disguise that they were receiving transaction-

based compensation . . . in violation of U.S. securities laws.” P. Resp. 3, 4 (citing various

portions of the amended complaint).

       These pleaded facts demonstrate that Taylor has not simply recast, and thereby

fractured, a professional negligence claim based on what Scheef & Stone allegedly failed to

do. Instead, Taylor’s allegations support the inference that, at a minimum, Scheef & Stone

participated in breaches of fiduciary duties by knowingly providing services to perpetuate

Faulkner’s breaches. Compare Floyd v. Hefner, 556 F.Supp.2d 617, 660 (S.D. Tex. 2008)

(declining to apply anti-fracturing rule to participation claim and holding that “[a] reasonable

jury could conclude that the Lawyers knowingly participated in the Directors’ alleged breach

of fiduciary duty” by providing “legal services to consummate [a transaction] and [had]

knowledge regarding the ‘unlawful purpose’ of the [t]ransaction”), with Reneker v. Offill

(Reneker I), 2009 WL 804134, at *9 (N.D. Tex. Mar. 26, 2009) (Fitzwater, C.J.) (holding

that anti-fracturing rule barred receiver’s direct breach of fiduciary duty claim where

gravamen of complaint was simply that counsel failed to adequately advise clients). Because

Taylor’s allegations present “a viable basis” for “pursuit of a [properly pleaded] negligence-

based malpractice claim” based on what Scheef & Stone allegedly failed to do and for “a

separate [participation in] breach[es] of fiduciary duty or fraud claim,” based on, inter alia,

                                             - 19 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 20 of 35 PageID 218



the creation of the bonus program, the court concludes that Taylor’s claims do not violate the

prohibition on fractured claims. Huerta, 498 Fed. Appx. at 427.

                                               2

       Moreover, some courts have held that “‘[t]he rule against fracturing a negligence

claim [applies] to claims brought directly against the [lawyers] as fiduciaries,’ but does not

preclude a claim that a lawyer assisted another in breaching his fiduciary duty.” In re

TOCFHBI, Inc, 413 B.R. 523, 534 (Bankr. N.D. Tex. 2009) (Jernigan, J.) (quoting Floyd,

556 F.Supp.2d at 660). These courts rely on the proposition that “[w]here supporting

evidence exists, Texas law permits a party to bring both a malpractice action based on his

lawyer’s breach of [his] independent duties and a separate claim for the lawyer’s assistance

with the breach of another’s fiduciary duties.” Floyd, 556 F.Supp.2d at 659 (citing In re

Precept Bus. Servs., Inc., 2004 WL 2074169 (Bankr. N.D. Tex. Aug. 23, 2004) (Felsenthal,

J.)) (holding that “[t]he general rule against fracturing a negligence claim does not . . . apply

to” plaintiff’s claims of participating in “breach of fiduciary duty[.]”); accord Proskauer

Rose LLP, 2015 WL 11121540, at *5. They reason that these claims are not based solely on

the lawyer’s conduct but on the lawyer’s conduct “vis-à-vis . . . other [d]efendants,”

rendering the participation claim fundamentally separate from that of the direct negligence

claim. Floyd, 556 F.Supp.2d at 659. Thus whether because the participation and negligence

claims are by nature separate claims or because Taylor’s allegations render them separate

claims, see, e.g., Rothstein Kass, 2020 WL 554583, at *7, the court holds that Texas’ anti-

fracturing rule does not bar Taylor’s participation claims in this case.

                                             - 20 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 21 of 35 PageID 219



       For these reasons, the court declines at this stage to dismiss Taylor’s claims for

participation in tortious conduct based on the anti-fracturing rule. See, e.g., Mia Reed & Co.

v. United Fire & Cas. Co., 2012 WL 2499932, at *6 (S.D. Tex. June 27, 2012) (declining to

apply anti-fracturing rule to grant Rule 12(b)(6)-based motion to dismiss where defendants

did not “establish[] that [plaintiff’s] breach of fiduciary duty claim must, as a matter of law,

be brought as a negligence claim.”).

                                              VI

       The court next addresses Scheef & Stone’s contention that Taylor’s claim that Scheef

& Stone participated in Faulkner’s fraudulent scheme must be dismissed for failure to point

to any fraudulent conduct with respect to the Breitling Entities.

                                               A

       The elements of common law fraud in Texas are:

              (1) a material representation was made; (2) it was false when
              made; (3) the speaker either knew it was false, or made it
              without knowledge of its truth; (4) the speaker made it with the
              intent that it should be acted upon; (5) the party acted in
              reliance; and (6) the party was injured as a result.

Choe v. Bank of Am., N.A., 2013 WL 3196571, at *5 (N.D. Tex. June 25, 2013) (Fitzwater,

C. J.) (citations omitted) (quoting Fluorine On Call, Ltd. v. Fluorogas Ltd., 380 F.3d 849,

858 (5th Cir. 2004)) (Texas law), aff’d, 605 Fed. Appx. 316 (5th Cir. 2015). Under Texas

law, “[e]ach party to a fraudulent scheme is responsible for the acts of the others done in

furtherance of the fraudulent scheme.” Crisp v. Sw. Bancshares Leasing Co., 586 S.W.2d

610, 615 (Tex. Civ. App. 1979, writ ref’d n.r.e.) (citing Foix v. Moeller, 159 S.W. 1048,

                                             - 21 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 22 of 35 PageID 220



1052 (Tex. Civ. App. 1913, writ ref’d)). And “all who participate are liable for the fraud[.]”

Id. (citation omitted). A party may also become liable for fraud without making any

fraudulent representations where he “allegedly participated in the fraudulent transactions and

reaped the benefits.” In re Arthur Andersen LLP, 121 S.W.3d 471, 481 (Tex. App. 2003, no

pet.). “[S]tate law fraud claims,” including allegations that a party “participat[ed]” in fraud,

“are subject to the heightened pleading requirements of Rule 9(b).” Halprin v. FDIC, 2016

WL 5718021, at *3 (W.D. Tex. Sept. 30, 2016) (citing Sullivan v. Leor Energy, LLC, 600

F.3d 542, 550-51 (5th Cir. 2010)). “Rule 9(b) imposes a heightened pleading standard for

fraud claims and requires that a party state with particularity facts supporting each element

of fraud.” Turner v. AmericaHomeKey Inc., 2011 WL 3606688, at *2 (N.D. Tex. Aug. 16,

2011) (Fitzwater, C.J.) (citing Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719,

724 (5th Cir. 2003)), aff’d, 514 Fed. Appx. 513 (5th Cir. 2013). “At a minimum, Rule 9(b)

requires allegations of the particulars of time, place, and contents of the false representations,

as well as the identity of the person making the misrepresentation and what he obtained

thereby.” Id. (quoting Benchmark Elecs., 343 F.3d at 724). More colloquially, plaintiffs

must plead the “who, what, when, where, and how” of the fraud. United States ex rel.

Williams v. Bell Helicopter Textron, Inc., 417 F.3d 450, 453 (5th Cir. 2005) (quoting United

States ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir.

1997)).




                                              - 22 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 23 of 35 PageID 221



                                                B

       Scheef & Stone contends that Taylor’s allegations are insufficient to support a fraud

claim because Taylor merely alleges that “Scheef & Stone failed to learn or act on

information, failed to properly investigate the investor and regulator complaints made against

Breitling, and failed to insist that Breitling disclose the complaints publicly.” Ds. Br. 10-11.

And to the extent Taylor does allege facts supportive of a fraud claim, Scheef & Stone

maintains that the claim must nevertheless be dismissed because Taylor fails to allege that

“Scheef & Stone made any misrepresentations to Breitling with the intent to induce Breitling

to act.” Id. at 11.

       Taylor responds that he has sufficiently pleaded that Scheef & Stone “directly

engaged in fraud (in concert with Faulkner)” by

               (i) assisting Faulkner to sell his illicit, unregistered securities
               through the fraudulent [private placement memoranda] that were
               prepared or “blessed” by Defendants; (ii) filing fraudulent Reg
               D statements with the SEC on Breitling’s behalf that omitted to
               disclose the illegal commissions being paid to Breitling’s
               unlicensed securities sales staff; and (iii) lying to regulators and
               otherwise conspiring with Faulkner to cover up and conceal his
               fraudulent activities.

P. Resp. 9 (footnotes omitted).

                                                C

       There are at least two barriers to Taylor’s claim. First, as the court has previously

explained, “because Texas does not explicitly recognize a cause of action for aiding and

abetting fraud, it is not clear that Texas law recognizes a cause of action for ‘participation


                                              - 23 -
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20                  Page 24 of 35 PageID 222



in fraud’ that is separate from a direct claim for fraud or conspiracy.” Rothstein Kass & Co.,

2020 WL 554583, at *9; see also id. at *9 n.7 (explaining that “participation in fraud” was

initially recognized in the context of claims for aiding-and-abetting fraud—a claim not

recognized by Texas law—and conspiracy). And for this reason, “it is questionable whether,

to plead a plausible ‘joint tortfeasor claim’ for fraud, it is sufficient to allege that a third party

‘assisted’ or ‘participated’ in another’s fraud without adequately pleading that the third party

himself engaged in fraudulent conduct with the requisite knowledge and intent.” Id. at *9.

Taylor’s amended complaint merely alleges that Scheef & Stone’s “services assisted the

fraudulent scheme that enabled Faulkner to fraudulently offer securities to public investors

and misappropriate over $32 million” and caused the Breitling Entities to “suffer losses . .

., including without limitation professional and administrative liabilities.” Am. Compl. 51.

It is dubious whether Taylor’s conclusory allegations that Scheef & Stone “assisted” or

“participated” in Faulkner’s fraudulent scheme are adequate to state a plausible claim for

“participation in fraud.” And even if Taylor adequately pleaded a direct, independent

fraudulent representation or act on the part of Scheef & Stone, Taylor has otherwise failed

to “explicitly address[] the elements of fraud,” and the court dismisses this claim for this

reason alone. Rothstein Kass & Co., 2020 WL 554583, at *9.

       Second, because Taylor, as receiver, “stand[s] in the shoes of [the Breitling Entities],”

Taylor may only assert a fraud claim against Scheef & Stone predicated on Scheef & Stone’s

fraudulent conduct directed at the Breitling Entities—not investors or regulators. See

Reneker I, 2009 WL 804134, at *5 (citing Hymel v. FDIC, 925 F.2d 881, 883 (5th Cir. 1991))

                                                - 24 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 25 of 35 PageID 223



(holding that Article III standing requirements precluded receiver from bringing claims

belonging to investors as opposed to those belonging directly to the receivership entity).

Notably, Taylor fails to allege that the Breitling Entities relied on any specific representation

or omission made by Scheef & Stone.9 Thus even if the court assumes arguendo that Taylor

alleges with sufficient specificity that Scheef & Stone “engaged in fraudulent conduct with

the requisite knowledge and intent,” with respect to investors and regulators, Taylor has

failed to demonstrate how Scheef & Stone engaged in fraud with respect to the Breitling

Entities. For example, materially misleading offering documents disseminated to investors

may induce investors to rely to their detriment on the fraudulent information therein.

Likewise, Taylor’s filing a fraudulent Regulation D statement with the SEC may evidence

an alleged material misstatement to regulators with the intent that regulators—not the

Breitling Entities—rely on the misleading information. Thus although several allegations

may suggest that Scheef & Stone acted with intent to defraud others, Taylor has failed to

plausibly allege that Scheef & Stone made any misrepresentations to the Breitling Entities



       9
        To the extent Taylor intends to assert a “participation in fraud” claim predicated on
a theory that Scheef & Stone lied to the Breitling Entities to permit Faulkner to illegally raise
funds and increase the Breitling Entities’ liabilities to creditors, and perhaps obtain some
benefit in the process, Taylor has failed to “connect the dots” of this theory by pointing to
statements or omissions made to the Breitling Entities on which Scheef & Stone intended
they rely to their detriment. Indeed, Taylor mentions the Breitling Entities’ reliance with
respect to Scheef & Stone’s services once in the entire 55 page amended complaint. In this
singular instance, Taylor asserts that “[t]he Breitling Entities relied on Scheef & Stone to
provide legal representation with the degree of care, skill, and competence that attorneys of
reasonable skill and competence would have exercised under similar circumstances.” Am.
Compl. 4. Such generalized allegations are insufficient to support a plausible fraud claim.

                                             - 25 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 26 of 35 PageID 224



or otherwise acted with intent to defraud them. For this reason, Taylor’s “participation in

fraud” claim must be dismissed.

                                             VII

       The court now considers Scheef & Stone’s contention that the statute of repose

extinguishes Taylor’s fraudulent conveyance claim.

                                              A

       The Texas Uniform Fraudulent Transfer Act (“TUFTA”) contains this statute of

repose:

              Except as provided by Subsection (b) of this section, a cause of
              action with respect to a fraudulent transfer or obligation under
              this chapter is extinguished unless action is brought: (1) under
              Section 24.005(a)(1) of this code, within four years after the
              transfer was made or the obligation was incurred or, if later,
              within one year after the transfer or obligation was or could
              reasonably have been discovered by the claimant; (2) under
              Section 24.005(a)(2) or 24.006(a) of this code, within four years
              after the transfer was made or the obligation was incurred; or (3)
              under Section 24.006(b) of this code, within one year after the
              transfer was made.

Tex. Bus. & Com. Code Ann. § 24.010 (West 2018) (emphasis added). Unlike a statute of

limitations, a statute of repose does not only “procedurally bar an untimely claim, it

substantively ‘extinguishes’ the cause of action.” Nathan v. Whittington, 408 S.W.3d 870,

874 (Tex. 2013). “A statute of repose provides an absolute affirmative defense, and the

defendant bears the burden of proving all factual requisites to the statute’s application.”

Salgado v. Great Dane Trailers, 2012 WL 401484, at *3 (S.D. Tex. Feb. 6, 2012) (citing

Ryland Grp., Inc. v. Hood, 924 S.W.2d 120, 121 (Tex. 1996)) (holding that defendant bore

                                            - 26 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 27 of 35 PageID 225



burden on statute of repose defense at summary judgment); see also Hagan v. Mazda Motor

Co. of Am., Inc., 690 Fed. Appx. 242, 243 (5th Cir. 2017) (per curiam) (holding that, “[u]nder

Texas law, a defendant moving for summary judgment on an affirmative defense must

irrefutably establish its elements.”).

       Nevertheless, § 24.010(a)(1) also contains a “discovery rule” savings provision by

which a “fraudulent-transfer claim must be filed within one year after the fraudulent nature

of the transfer is discovered or reasonably could have been discovered.” Janvey v.

Democratic Senatorial Campaign Committee, Inc., 712 F.3d 185, 195 (5th Cir. 2013).

“[T]he [Texas] legislature, through the enactment of TUFTA’s statute of repose provision,

has already determined a type of discovery rule applies to TUFTA claims,” that is, “the

discovery rule is explicitly available by statute[.]” Janvey v. Romero, 817 F.3d 184, 189 n.4

(5th Cir. 2016). Thus even when the four-year statute of repose has passed, a plaintiff may

nevertheless bring a fraudulent conveyance claim under § 24.010(a)(1) so long as the

fraudulent nature of the transfer was not reasonably discoverable and the claim is brought

within one year of such discovery.

                                              B

       Scheef & Stone contends that Taylor’s fraudulent transfer claim is barred because it

expired pursuant to the four-year statute of repose, and the “one-year saving provision” does

not apply. Because Taylor alleges that the Breitling Entities “made transfers totaling at least

$331,637.48 to Scheef & Stone” between “December 1, 2013 and April 1, 2014,” Scheef &

Stone maintains that Taylor’s fraudulent conveyance claim “expired no later than April 1,

                                            - 27 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 28 of 35 PageID 226



2018 unless the time for filing was tolled in some way—either by the August 2017 and

September 2017 Orders or by the one-year saving provision in § 24.010(a)(1).” Ds. Br. 22.

Scheef & Stone maintains that those orders only tolled any applicable statute of limitations,

not TUFTA’s statute of repose, and that § 24.010(a)(1) does not save Taylor’s claim because

Taylor was aware of the alleged fraudulent nature of the transfer “no later than the time the

September 2017 Order was entered” based on the SEC’s complaint in the civil enforcement

action, the responsive pleadings of the Breitling Entities’ officers (in which all pleaded

“advice of counsel” as affirmative defenses), and Taylor’s declaration in support of the

SEC’s opposition to an extension of time sought by Faulkner. Id. at 24.

       Taylor responds that he specifically “plead[ed] that he did not discover and could not

with the exercise of reasonable diligence have discovered until more recently, [Scheef &

Stone’s] connection to the Breitling fraudulent scheme and the true nature of the injury

suffered” as well as that Scheef & Stone’s “wrongful acts were inherently undiscoverable.”

P. Resp. 22. He maintains that these pleaded facts are sufficient to avoid dismissal because

whether a “plaintiff knew or should have known of an injury is . . . a question of fact” not to

be decided at the dismissal stage. Id.

                                              C

       Because the court cannot conclude from the face of the amended complaint that the

discovery rule does not apply to Taylor’s claim, the court declines to dismiss Taylor’s

TUFTA claim. Here, Taylor explicitly pleads that he “did not discover and could not with

the exercise of reasonable diligence have discovered until more recently, . . . the Breitling

                                            - 28 -
  Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 29 of 35 PageID 227



fraudulent scheme and the true nature of the injury suffered” and that Scheef & Stone’s

“wrongful acts were inherently undiscoverable.” Am. Compl. 48. He further alleges that he

was unable to bring this claim until the Breitling Entities “were ‘freed of [Faulkner’s]

coercion by the court’s appointment of [the] Receiver.’” Id. at 49 (quoting Democratic

Senatorial Campaign Comm., Inc., 712 F.3d at 190). The court concludes that the

complaint’s allegations are sufficient to avoid dismissal at the Rule 12(b)(6) stage. See, e.g.,

Janvey v. Bogar, 2014 WL 4907074, at *3 (N.D. Tex. Sept. 25, 2014) (Koenig, J.) (holding

that discovery rule precluded Rule 12(b)(6) dismissal where plaintiffs pleaded that “they

were only able to discover the fraudulent nature of the transfers after [the controlling

principal] and others were removed from their posts and after a time-consuming and

extensive review of documents.”)

                                               VIII

          The court now turns to Scheef & Stone’s contention that the fraudulent conveyance

claim must be dismissed because Taylor has failed to allege facts evidencing fraudulent

intent.

                                                A

          To establish a claim under § 24.005 of TUFTA, a plaintiff must prove that “(1) []he

is a ‘creditor’ with a claim against a ‘debtor’; (2) the debtor transferred assets after, or a short

time before, the plaintiff’s claim arose; and (3) the debtor made the transfer with the intent

to hinder, delay, or defraud the plaintiff.” Dontos v. Vendomation NZ Ltd., 582 Fed. Appx.

338, 344 (5th Cir. 2014) (per curiam) (citing Nwokedi v. Unlimited Restoration Specialists,

                                               - 29 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 30 of 35 PageID 228



Inc., 428 S.W.3d 191, 203-05 (Tex. App. 2013, pet. denied)). Fraudulent conveyance claims

under § 24.005(a)(1) require actual intent and are likely subject to Rule 9(b). See Clapper

v. Am. Realty Inv’rs, Inc., 2018 WL 3868703, at *8 (N.D. Tex. Aug. 14, 2018) (Fitzwater,

J.) (explaining that, although an open question in the Fifth Circuit, several members of this

court have applied the enhanced pleading requirements of Rule 9(b) where plaintiffs seek to

establish the actual intent of the debtor), recons. denied, 2018 WL 6011182 (N.D. Tex. Nov.

16, 2018).

                                               B

       Scheef & Stone contends that Taylor’s allegations are “woefully inadequate to meet

the Rule 9(b) pleading standard” for a fraudulent conveyance claim. Ds. Br. 20. It asserts

that Taylor has failed to plead even a singular “badge of fraud” and “has not alleged facts to

show that Breitling, whether acting through Faulkner or anyone else, acted with fraudulent

intent when paying Scheef & Stone for legal services.” Id. at 21.

       Taylor responds that the amended complaint “lays out Faulkner’s actual intent to

defraud creditors using the Breitling [E]ntities in great detail and describes how Faulkner

used [Scheef & Stone’s] assistance to effectuate said fraud.” P. Resp. 23-24 (footnote

omitted). He maintains that the amended complaint “specifically alleges at least three of the

enumerated ‘badges of fraud[,]’ including (1) suits or threats of suits against the Breitling

[E]ntities by defrauded investors; (2) Faulkner’s looting of the Breitling [E]ntities; and (3)

the insolvency of the Breitling [E]ntities resulting in the present receivership.” P. Resp. 24

(footnotes omitted). Taylor also contends that “actual intent to defraud creditors is ordinarily

                                             - 30 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20               Page 31 of 35 PageID 229



a fact question” that should not be decided on a motion to dismiss. Id.

                                              C

       Taylor has not adequately alleged fraudulent intent with respect to payments to Scheef

& Stone. Although Taylor alleges that “Faulkner caused BOG and BECC to make transfers

totaling at least $331,637.48 between December 1, 2013 and April 1, 2014 with actual intent

to hinder, delay or defraud creditors of BOG and BECC,” P. Resp. 23, such generalized

allegations are insufficient under Rule 9(b) to plead actual intent with regard to the specific

transaction in question.

       Section 24.005(b) of TUFTA lists several factors—commonly known as the “badges

of fraud”—that may be considered in determining the presence of actual intent. In re Soza,

542 F.3d 1060, 1066 (5th Cir. 2008).10 “Not all, or even a majority of the ‘badges of fraud’


       10
        Section 24.005(b) provides:

              In determining actual intent under Subsection (a)(1) of this
              section, consideration may be given, among other factors, to
              whether:

                     (1) the transfer or obligation was to an insider;
                     (2) the debtor retained possession or control of the
                     property transferred after the transfer;
                     (3) the transfer or obligation was concealed;
                     (4) before the transfer was made or obligation was
                     incurred, the debtor had been sued or threatened
                     with suit;
                     (5) the transfer was of substantially all the
                     debtor’s assets;
                     (6) the debtor absconded;
                     (7) the debtor removed or concealed assets;
                     (8) the value of the consideration received by the

                                            - 31 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 32 of 35 PageID 230



must exist to find actual fraud,” but when “several of these indicia of fraud are found, they

can be a proper basis for an inference of fraud.” Id. at 1067 (citing Roland v. United States,

838 F.2d 1400, 1402-03 (5th Cir. 1988)). And while “[p]roof of four to five badges of fraud

is sufficient to establish actual fraud,” In re Boyd, 2012 WL 5199141, at *9 (Bankr. W.D.

Tex. Oct. 22, 2012), fewer may be insufficient to establish the existence of fraudulent intent,

see In re Edwards, 537 B.R. 797, 808 (Bankr. S.D. Tex. 2015).

       In this case, Taylor has failed to explicitly plead any badges of fraud with the requisite

particularity. For this reason, there are insufficient factual allegations to give rise to a

reasonable inference of fraud with regard to Taylor’s fraudulent transfer claim. See In re:

Brown Med. Ctr., Inc., 552 B.R. 165, 172 (S.D. Tex. 2016) (holding that plaintiff “failed to

state with particularity a claim under TUFTA § 24.005(a)(1)” where plaintiff did not address

the badges of fraud); cf., e.g., Taylor v. Frishberg, 2012 WL 868718, at *7 (S.D. Tex. Mar.

13, 2012) (finding pleadings sufficient for § 24.005(a)(1) claim where “Receiver’s

allegations address[ed] several of the factors identified in [§] 24.005(b).”). Because Taylor



                      debtor was reasonably equivalent to the value of
                      the asset transferred or the amount of the
                      obligation incurred;
                      (9) the debtor was insolvent or became insolvent
                      shortly after the transfer was made or the
                      obligation was incurred;
                      (10) the transfer occurred shortly before or shortly
                      after a substantial debt was incurred; and
                      (11) the debtor transferred the essential assets of
                      the business to a lienor who transferred the assets
                      to an insider of the debtor.

                                             - 32 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                Page 33 of 35 PageID 231



has not adequately pleaded “actual intent” with regard to the specific transfer of funds to

Scheef & Stone, the court dismisses Taylor’s fraudulent transfer claim.

       Moreover, to the extent Taylor contends that he has pleaded several badges of fraud

with the requisite specificity in the facts section of his amended complaint, the court

disagrees. As to the Breitling Entities’ insolvency, Taylor fails to allege that they were

insolvent at the time the transfers were made or shortly thereafter. Indeed, the only explicit

mention of insolvency or bankruptcy in the amended complaint is Scheef & Stone’s question

to Faulkner in March 2015, almost one year after the transfers-in-question were made,

asking, “[A]re [y’all] insolvent?” Am. Compl. 41. To the extent Taylor proffers his

allegations regarding the increase in over $100 million liabilities as allegations of insolvency,

he has failed to allege that these liabilities resulted in insolvency as defined by Tex. Bus. &

Com. Code § 24.003(a), and has failed to allege when these liabilities were incurred or when

the Breitling Entities’ assets began to exceed their liabilities. Cf. G.M. Houser, Inc. v.

Rodgers, 204 S.W.3d 836, 848-49 (Tex. App. 2006, no pet.) (finding that debtor “became

insolvent, or was insolvent at the time of transfer as defined by Tex. Bus. & Com. Code §

24.003(a)” (emphasis added)).         And Faulkner’s “looting” of the company is not

particularized to any specific badge of fraud and fails to demonstrate that Faulkner either

retained possession of the specific funds in question or otherwise concealed them. On the

other hand, the facts section of Taylor’s amended complaint does reference several suits and

threats of suits. Nevertheless, because allegations supporting a singular badge of fraud are

insufficient to infer actual intent, the court dismisses this claim. See Williams v. Hous. Plants

                                             - 33 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20                 Page 34 of 35 PageID 232



& Garden World, Inc., 508 B.R. 11, 18 (S.D. Tex. 2014) (Rosenthal, J.) (“As a matter of law,

a finding of fraudulent intent cannot properly be inferred from the existence of just one

‘badge of fraud.’” (quoting In re SMTC Mfg. of Tex., 421 B.R. 251, 300 (Bankr. W.D. Tex.

2009))).

                                               IX

       The court’s usual practice when granting a motion to dismiss is to permit a plaintiff

at least one opportunity to replead, unless it is clear that the defects are incurable or the

plaintiff advises the court that he is unwilling or unable to amend in a manner that will avoid

dismissal. See In re Am. Airlines, Inc., Priv. Litig., 370 F.Supp.2d 552, 567-68 (N.D. Tex.

2005) (Fitzwater, J.) (“[D]istrict courts often afford plaintiffs at least one opportunity to cure

pleading deficiencies before dismissing a case, unless it is clear that the defects are incurable

or the plaintiffs advise the court that they are unwilling or unable to amend in a manner that

will avoid dismissal.” (citation omitted)). Here, Taylor explicitly moves in the alternative

for leave to amend his complaint, see P. Resp. 25, and it is not clear that the defects in all the

claims being dismissed today are incurable. The court therefore grants Taylor leave to

replead.




                                              - 34 -
 Case 3:19-cv-02602-D Document 21 Filed 07/31/20              Page 35 of 35 PageID 233



                                         *     *      *

       For the reasons explained, the court grants in part and denies in part Scheef & Stone’s

motion to dismiss, and it grants Taylor leave to file an amended complaint within 28 days of

the date this memorandum opinion and order is filed.

       SO ORDERED.

       July 31, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                             - 35 -
